DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 08/04/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claim 26 as set forth in the Non-Final Rejection filed 05/13/22 is overcome by the Applicant’s amendments.

4.	The rejection of Claims 1-31 under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351816 A1) as set forth in the Non-Final Rejection filed 05/13/22 is NOT withdrawn in view of the Applicant’s arguments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-31 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0351816 A1).
	Regarding Claims 1-7, 9-18, and 29-31, Kim et al. discloses an organic electroluminescent (EL) device for the production of displays comprising an organic layer including a light-emitting layer interposed between a pair of electrodes (Abstract; [0005]); the light-emitting layer comprises a first compound represented by Formula 1 as host material and a second compound represented by Formula 2 as dopant material:

    PNG
    media_image1.png
    374
    380
    media_image1.png
    Greyscale

(Abstract; [0010], [0364]-[0365]).  There further exists a hole-transporting layer interposed between the anode and the light-emitting layer, as well as an electron-transporting layer interposed between the cathode and the light-emitting layer (Fig. 4; [0294]).  Kim et al. discloses the following embodiment for the second compound:

    PNG
    media_image2.png
    224
    399
    media_image2.png
    Greyscale

(page 81).  However, Kim et al. does not explicitly disclose an embodiment that fully reads on Applicant’s formula (1).  Nevertheless, it would have been obvious to modify compound D1-65 as disclosed by Kim et al. (above) such that X = sulfur atom (S), L1-6 = single bond, Ar2 = Ar4 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), Ar1 = Ar3 = substituted aryl group having 12 ring carbon atoms (methyl-substituted biphenyl) (or substituted aryl group having 6 ring carbon atoms (phenyl- and methyl-substituted phenyl), and R1-10 = hydrogen of Applicant’s formulae (1)-(4).  The motivation is provided by the fact that the modification merely involves change in position of the two arylamino groups (by one) around the fused benzene ring, producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general Formula 2 shown above), thus rendering the production predictable with a reasonable expectation of success.

	Regarding Claim 8, Kim et al. discloses another embodiment for the second compound:

    PNG
    media_image3.png
    257
    400
    media_image3.png
    Greyscale

(page 81) which can be modified using the same rationale as provided by the Office (above) such that X = oxygen atom (O), L1-6 = single bond, Ar2 = Ar4 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), Ar1 = Ar3 = substituted aryl group having 6 ring carbon atoms (substituted phenyl), and R1-10 = hydrogen of Applicant’s formula (1).

Regarding Claims 19-26, Kim et al. discloses the following embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image4.png
    244
    396
    media_image4.png
    Greyscale

(page 49) such that R101-108 = hydrogen, R110 = unsubstituted aryl group including 6 ring carbon atoms (phenyl) (or -L101-Ar101 (with L101 = single bond and Ar101 = unsubstituted aryl group including 6 ring atoms (phenyl))), and R109 = -L101-Ar101 (with L101 = single bond and Ar101 = unsubstituted heterocyclic group including 20 ring atoms) of Applicant’s formula (11); R72-75 = bonding to L101 or hydrogen, X11 = oxygen (O), R76 = R79 = hydrogen, and R77-78 = forms an unsubstituted unsaturated ring (benzothiophene) of Applicant’s formulae (12)- (15); X13 = sulfur (S) and R90-93 = hydrogen of Applicant’s formula (15-2).  

Regarding Claim 27, Kim et al. discloses another embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image5.png
    206
    561
    media_image5.png
    Greyscale

(page 67) such that R101A-108A = hydrogen, L101 = unsubstituted arylene group including 6 or 10 ring carbon atoms (phenylene or naphthalene), Ar101 = unsubstituted heterocyclic group including 20 ring atoms, X12 = oxygen (O), and R76-79 = hydrogen of Applicant’s formula (16).

Regarding Claim 28, Kim et al. discloses another embodiment as the first compound (included in the light-emitting layer):

    PNG
    media_image6.png
    250
    398
    media_image6.png
    Greyscale

(page 70) such that R101A-108A = hydrogen, L101 = single bond or unsubstituted arylene group including 6 ring carbon atoms (phenylene), Ar101 = unsubstituted aryl group including 6 ring carbon atoms (phenyl), X12 = oxygen (O), R72A-75A = bond to L101 or hydrogen, R78A and R79A form a ring represented by Applicant’s formula (12A-1) (with R80-83 = hydrogen), and R76A and R77A form an unsubstituted unsaturated ring (benzothiophene) of Applicant’s formula (12A).

Response to Arguments
8.	The Applicant argues on page 19 that the Office has “failed to explain why one of ordinary skill in the art would have any reason or motivation to change position of both arylamino groups around the fused benzene ring in Kim’s compound D1-65.”  The Applicant argues that there has not been an explanation of why one of ordinary skill in the art would have had a reasonable expectation of success in the modification.  Applicant's arguments have been fully considered but they are not persuasive.  Notice that Kim et al. discloses dopant materials of the following form:

    PNG
    media_image7.png
    102
    289
    media_image7.png
    Greyscale

wherein the position of the amino groups can occur at any point on the (L21)a21 and (L22)a22 linkage groups (Abstract; [0010]); Kim et al. discloses numerous embodiments wherein there is a clear demonstration of variability in the substitution positions of the amino groups (for example, see pages 78-82).  The Office maintains the position that the modification of Kim et al.’s compound D1-65 would have been obvious to one of ordinary skill in the art as it merely involves change in position of the amino groups on their respective fused benzene rings (by one), producing a positional isomer that can be expected to have highly similar chemical and physical properties (and easily envisioned from the scope of Kim et al.’s general Formula 2 as well as from its other embodiments), thus rendering the production predictable with a reasonable expectation of success.  Furthermore, notice that MPEP 2144.09(I)-(II) states the following:
A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).

Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

It is thus the position of the Office that the modification as proposed in the rejection above results from the expectation that the production of the positional isomer (that differs trivially only in the substitution positions of the two amino groups) is of such close structural similarity that it would have had similar properties from that of compound D1-65, thus motivating of one of ordinary skill the art to make the claimed compound.

9.	The Applicant has argued 20-21 for unexpected results (Table 2 in the present Specification).  However, the Office finds the data unpersuasive as it is not commensurate with the scope of the claims.  For instance, notice the rather narrow scope of L1-4 and Ar1-4 as found in the tested compounds; L1-4 and Ar1-4 are much vaster in scope which, for instance, include groups which are not single bonds and can be bonded to each other, respectively.

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786